DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “space search device” in claims 1-5 and “determining device” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure Specifically, space search device corresponds to “at least one of an 5ultrasonic sensor, a front camera, or a side-mirror camera” (see [0008] of Applicant’s specification as filed); and determining device corresponds to “a processor such as a central processing unit (CPU) for carrying out instructions of a computer 15program” (see [0044] of Applicant’s specification as filed).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 16-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al. (US 20180345955 A1)
Regarding Claim 1, Kim teaches a vehicle parking assist apparatus ([0048] “parking assistance system”) comprising: a space search device (Kim” [0157] “…the ultrasonic sensor may detect an object based on an ultrasonic wave”) configured to search for an available parking space (Kim, [0329] “Based on object 

15Kim teaches Regarding Claim 2, Kim teaches the vehicle parking assist apparatus of claim 1, wherein the space search device includes at least one of an ultrasonic sensor, a front camera, or a side-mirror camera (Kim, [0146] “...the camera may be disposed near a front windshield in the vehicle in order to acquire images of the front of the vehicle…”, [0148] “...the camera may be disposed around a side mirror...”).

Regarding Claim 3, Kim teaches the vehicle parking assist apparatus of claim 2, 20wherein the space search device is configured to determine whether search of the available parking space is completed based on whether two consecutive parking space-separation lines are recognized without disconnection based on an image obtained from the front camera (Kim, [0292] “A parking space may be a space defined by parking lines painted on the ground. The controller may detect a parking line painted on the ground from an image captured by the camera, and determine a location of the parking space based on a location and a shape of the detected parking line”), and based on a presence or absence of an object 25between the two consecutive parking space-separation lines (Kim, [0272] “…when parking lines are detected from an image captured by the camera and a space defined by the parking lines is found empty, the controller may determine the space to be a parking available space”).

Regarding Claim 4, Kim teaches the vehicle parking assist apparatus of claim 2, wherein the space search device is configured to determine whether search of the available parking space is completed based on 5whether two consecutive parking space-separation lines are recognized without disconnection in a top view image generated based on images obtained from the front camera and the side- mirror camera (Kim, [0292] “A parking space may be a space defined by parking lines painted on the ground. The controller may detect a parking line painted on the ground from an image captured by the camera, and determine a location of the parking space based on a location and a shape of the detected parking line”), and based on a presence or absence of an object between the two parking space-separation lines (Kim, [0272] “…when parking lines are detected from an image captured by the camera and a space defined by the parking lines is found empty, the controller may determine the space to be a parking available space”).

Regarding Claim 5, Kim teaches the vehicle parking assist apparatus of claim 1, wherein the determining device is configured to determine the type of parking based on an angle between at least one parking space-separation line and a parking space-entry line, which are 15identified in the available parking space (Kim, [0281] “When it is determined that an angle between a side parking line of a parking available space and a reference line (Fig 10 line 12a) is an acute or obtuse angle, the controller may determine that the parking available space is a diagonal parking space”).  

Regarding Claim 6, Kim teaches the vehicle parking assist apparatus of claim 1, further comprising: a display configured to display a search completion message 20for parking guide to a user when search of the available parking space is completed (Kim, [0114] “The output unit may include at least one selected from among a display unit…”, [0023] …via an output unit of the vehicle, an image indicating the at least one predicted parking space”).

Regarding Claim 7, Kim teaches the vehicle parking assist apparatus of claim 1, wherein the controller is configured to:  25determine forward parking as the parking execution method DB1/ 102703946.1 40when search of the available parking space is completed in a state in which the host vehicle is positioned before reaching a central axis of the available parking space in a traveling direction of the host vehicle (Kim, Fig 9 Box 2); and  5determine backward parking as the parking execution method when the search of the available parking space is completed in a state in which the host vehicle is positioned after passing the central axis of the available parking space (Kim, Fig 9 Box 1).  

Regarding Claim 16, Kim teaches vehicle parking assist method (([0048] “parking assistance system”)  comprising steps of: searching for an available parking space (Kim, [0345] “In the case of controlling the vehicle to travel straight forward, in order to search for a parking available space, the controller may control the vehicle”);  20determining a type of parking for the available parking space (Kim, Fig 8 Step 200, [0348] “…the controller may determine a type of parking space”); determining a parking execution method in consideration of location relationship between the available parking space and a position of a host vehicle when an angle parking type is 25determined as the type of parking for the available parking space (Kim, [0401] “The controller may generate the diagonal parking path based on a location of the vehicle and a location and a tilting angle of the selected parking available space”);  DB1/ 102703946.1 44and executing parking into the available parking space based on the determined parking execution method (Kim, [0404] “…the controller may control the vehicle to be parked along the diagonal parking path”).  

5Reagdring CRegarding Claim 17, Kim teaches the vehicle parking assist method of claim 16, wherein the step of determining the type of parking is performed based on an angle between at least one parking space-separation line and a parking space-entry line, which are identified in the available parking space (Kim, [0281] “When it is determined that an angle between a side parking line of a parking available space and a reference line is an acute or obtuse angle, the controller may determine that the parking available space is a diagonal parking space”).
Regarding Claim 18, Kim teaches the vehicle parking assist method of claim 16, wherein the step of determining the parking execution method includes: determining forward parking as the parking execution method when search of the available parking space is completed in a state 15in which the host vehicle is positioned before reaching a central axis of the available parking space in a traveling direction of the host vehicle (Kim, Fig9 Box 2); and determining backward parking as the parking execution method when the available parking space is found in a state in which the 20host vehicle is positioned after passing the central axis of the available parking space (Kim, Fig 9 Box 1, [0018] “…diagonal parking path includes a reverse entry into the parking space: generating at least a portion of the diagonal parking path to deviate from the direction of the reference lane within a first angular range while forward-driving past the parking space, before reverse-driving into the parking space”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180345955 A1) in view of Lee et al. (US 20170334439 A1).
10Reagdign Regarding Claim 8, Kim teaches the vehicle parking assist apparatus of claim 7, wherein the controller is further configured to: generate a parking trajectory for parking the host vehicle into the available parking space when the forward parking is determined as the parking execution method (Kim, [0380] “The controller may select ... a forward parking maneuver based on an angle between a side parking line 

Kim does not teach generate a second forward parking trajectory when the rear axle of the host vehicle is not capable of being positioned on 20the central axis of the available parking space.  However, Lee teaches this limitation (Lee, Fig 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to incorporate generating a second forward parking trajectory when the rear axle of the host vehicle is not capable of being positioned on 20the central axis of the available parking space as taught by Lee in order to “steer the vehicle repeatedly several times in order to park the vehicle” Lee [0005].

Regarding Claim 9, Modified Kim teaches the vehicle parking assist apparatus of claim 8, wherein the first forward parking trajectory includes at least one of a first trajectory generated as a forward-turning 25trajectory or a second trajectory generated as a combination of DB1/ 102703946.1 41a forward trajectory and a forward-turning trajectory (Kim, Fig 9 Box 2), by using boundary points of the available parking space and avoidance points set on an object recognized around the available parking space (Kim, [0368] “A region occupied by a parking path indicates an area defined by a boundary that is generated by straightly connecting a start point and an end point of a parking path”).  

Regarding Claim 10, Modified Kim teaches the vehicle parking assist apparatus of claim 8.  Kim, as modified, does not teach wherein the second forward parking trajectory includes at least one of a third trajectory generated as a combination of a forward trajectory and a trajectory of forward movement subsequent to 10backward-turning movement when the rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space through the backward-turning movement 

Lee teaches wherein the second forward parking trajectory includes at least one of a third trajectory generated as a combination of a forward trajectory and a trajectory of forward movement subsequent to 10backward-turning movement when the rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space through the backward-turning movement subsequent to the forward movement (Lee, Fig 2), or a fourth trajectory generated as a combination of a forward trajectory and a 15trajectory of forward-turning movement subsequent to straight backward movement through steering control when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space through the backward-turning movement subsequent to the forward movement (Lee, Fig 20B).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to generate a second forward parking combining  a forward trajectory and a trajectory of forward movement subsequent to 10backward-turning movement and a fourth trajectory combining a forward trajectory and a 15trajectory of forward-turning movement subsequent to straight backward movement as taught by Lee in order to “move the vehicle in the forward direction, to move the vehicle rearward, and to steer the vehicle repeatedly several times in order to park the vehicle”  Lee [0006].

Regarding Claim 12, Modified Kim teaches the vehicle parking assist apparatus of claim 7, wherein the controller is further configured to: generate a parking trajectory for parking the host vehicle into the available parking space when backward parking is 5determined as the parking execution method (Kim, 

Kim, as modified, does not teach generate a second backward parking trajectory when the rear 10axle of the host vehicle is not capable of being positioned on the central axis of the available parking space.  However, Lee teaches this limitation (Lee, Fig 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to generate a second backward parking trajectory when the rear 10axle of the host vehicle is not capable of being positioned on the central axis of the available parking space as taught by Lee in order to “to move the vehicle rearward, and to steer the vehicle repeatedly several times in order to park the vehicle” Lee [0006].

Regarding Claim 13, Modified Kim teaches the vehicle parking assist apparatus of claim 12.  Modified Kim also teaches using boundary points of the available parking space and avoidance points set on an object recognized around the available parking 20space (Kim, [0368] “A region occupied by a parking path indicates an area defined by a boundary that is generated by straightly connecting a start point and an end point of a parking path”).  Kim, as modified, does not teach wherein the first backward parking trajectory includes at least 15one of a fifth trajectory generated as a backward-turning trajectory or a sixth trajectory generated as a combination of a backward trajectory and a backward-turning trajectory.  However, Lee teaches this limitation (Lee, Fig 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to include the first backward parking trajectory includes at least 15one of a fifth trajectory generated 

Regarding Claim 14, Modified Kim teaches the vehicle parking assist apparatus of claim 12.  Kim, as modified, does not teach wherein the second backward parking trajectory includes at least one of a seventh trajectory generated as a combination of a 25backward trajectory and a trajectory of backward movement DB1/ 102703946.1 43subsequent to forward-turning movement when the rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space through forward-turning movement subsequent to backward movement, or an eighth trajectory 5generated as a combination of a backward trajectory and a trajectory of backward-turning movement subsequent to straight forward movement of the host vehicle through steering control when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space 10through the forward-turning movement subsequent to the backward movement.  However, Lee teaches these limitations.

Lee teaches wherein the second backward parking trajectory includes at least one of a seventh trajectory generated as a combination of a 25backward trajectory and a trajectory of backward movement DB1/ 102703946.1 43subsequent to forward-turning movement when the rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space through forward-turning movement subsequent to backward movement (Lee, Fig 2), or an eighth trajectory 5generated as a combination of a backward trajectory and a trajectory of backward-turning movement subsequent to straight forward movement of the host vehicle through steering control when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space 10through the forward-turning movement subsequent to the backward movement (Lee, Fig 20B).  



Regarding Claim 19, Kim teaches the vehicle parking assist method of claim 18, wherein the step of executing parking into the available parking space 25includes:  DB1/ 102703946.1 45generating a parking trajectory for parking the host vehicle into the available parking space when the forward parking is determined as the parking execution method (Kim, 0380] “The controller may select ... a forward parking maneuver based on an angle between a side parking line of the parking available space and the reference lane. Based on the selected parking maneuver, the controller may generate a diagonal parking path”).  Kim further teaches generating a first forward parking trajectory when a rear 5axle of the host vehicle is capable of being positioned on the central axis of the available parking space (Kim, Fig 9 Box2).

Kim does not teach generating a second forward parking trajectory when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space.  However, Lee teaches this limitation (Lee, Fig 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to incorporate generating a second forward parking trajectory when the rear axle of the host vehicle is not capable of being positioned on 20the central axis of the available parking space as taught by Lee in order to “steer the vehicle repeatedly several times in order to park the vehicle” Lee [0005].

Regarding Claim 20, Modified Kim teaches the vehicle parking assist method of claim 18.  Modified Kim, also teaches wherein the step of executing parking into the available parking space includes: generating a parking trajectory for parking the host vehicle 15into the available parking space when the backward parking is determined as the parking execution method (Kim, [0388] “…the controller determines that the vehicle needs to perform a reverse parking maneuver. Accordingly, the controller generates a parking path, along which the vehicle can travel straight forward beside the selected parking available space and then reverse in the parking available space”).  Modified Kim further teaches generating a first backward parking trajectory when a rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space (Kim, Fig 9 Box 1).

Kim, as modified, does not teach 20generating a second backward parking trajectory when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space.  However, Lee teaches this limitation (Lee, Fig 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to generate a second backward parking trajectory when the rear 10axle of the host vehicle is not capable of being positioned on the central axis of the available parking space as taught by Lee in order to “to move the vehicle rearward, and to steer the vehicle repeatedly several times in order to park the vehicle” Lee [0006].


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180345955 A1) in view of Lee et al. (US 20170334439 A1), and in further view of Seo et al. (US 20180162385).
Regarding Claim 11, Modified Kim teaches the vehicle parking assist apparatus of claim 10.  Kim, as modified, does not teach wherein the fourth trajectory is generated when an available road width of a 

Seo teaches wherein the fourth trajectory is generated when an available road width of a road on which the host vehicle is positioned is equal to or less than a reference width (Seo, [0023] “…for parking assist when at least one of the road width information and the detected road width information is lower than the reference value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to fourth trajectory is generated when an available road width of a road on which the host vehicle is positioned is equal to or less than a reference width as taught by Seo in order to determine “whether a turning radius for parking is sufficient” Seo [0011].

Regarding Claim 15, Modified Kim teaches the vehicle parking assist apparatus of claim 14.  Kim, as modified, does not teach wherein the eighth trajectory is generated when an available road 15width of a road on which the host vehicle is positioned is equal to or less than a reference width.  However, Seo teaches this limitation.

Seo teaches wherein the eighth trajectory is generated when an available road 15width of a road on which the host vehicle is positioned is equal to or less than a reference width (Seo, [0023] “…parking assist when at least one of the road width information and the detected road width information is lower than the reference value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to fourth trajectory is generated when an available road width of a road on which the host vehicle is positioned is equal to or less than a reference width as taught by Seo in order to determine “whether a turning radius for parking is sufficient” Seo [0011].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                       





/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662